                                                        t       ~. Av~,~.
                                                               -D    E".

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGI
                              ATLANTA DIVISION


UNITED STATES OF AMERICA
                                                               ~QA
                                             CRIMINAL CASE NO.
V.                                           1:18-CR-007-ODE-JKL
QUINTAVIOUS OBIS (1) and
MONIQUE DUBOSE (2)



        This criminal case is currently before the Court on Magistrate
Judge John K. Larkins III's Non-Final Report and Recommendation
("November 16th R&R") [Doc. 1701            as to Defendant Monique Dubose
("Dubose"), and Defendant Quintavious Obie's ("Obie") Objections to
the   Report and Recommendation         [Doc.   1941   in response              to Judge
Larkins' Final Report and Recommendation ("November 19th R&R") as to
Obie [Doc. 1771.
I.      LEGAL STANDARD
        In    reviewing   an   R&R,   the   Court   "shall   make           a    de   novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made."                        28 U.S.C.
§ 636(b)(1).       Absent objection, the Court "may accept, reject, or
modify, in whole or in part, the findings or recommendations made by
the magistrate judge."         Id.
II. THE NOVEMBER 16TH R&R AS TO DUBOSE [Doc. 1701
        On October 17, 2018, Dubose filed Defendant's Motion to Suppress
Search of Cellular Telephone or Alternatively for a Franks Hearing
[Doc. 130] and a Motion to Suppress Statements [Doc. 131].                            The
Government responded to both motions on October 29, 2018 [Docs. 154,
1571.        On November 5, 2018, Dubose filed a reply [Doc. 1611 as to
only one of her two motions, the Motion to Suppress Search of
Cellular Telephone [Doc. 1301.     Judge Larkins held an evidentiary
hearing on the motions on November 15, 2018.     Then, Judge Larkins -
issued his November 16th R&R [Doc. 170] as to Dubose.   In an Order of
November 19, 2018, this Court directed the parties to file any and
all objections to the R&R no later than November 26, 2018 [Doc. 1751 .
No objections were filed.
     The November 16th R&R recommends Dubose's Motion to Suppress
Search of Cellular Telephone or Alternatively for a Franks Hearing
[Doc. 130] be denied and Dubose's Motion to Suppress Statements [Doc.
1311 be granted in part and denied in part.     Specifically, the R&R
recommends Dubose's Motion to Suppress Statements be denied as to
Dubose's statement confirming her phone number and granted as to
Dubose's statement acknowledging that the seized iPhone matched with
her phone number [Doc. 170 at 31-33].      The Court having read and
considered the R&R and noting the absence of any objections thereto,
the November 16th R&R [Doc. 170] is ADOPTED IN FULL as the opinion
and order of the Court.     For the reasons set forth in the November
16th R&R, Dubose's Motion to Suppress Search of Cellular Telephone or
Alternatively for a Franks Hearing [Doc. 130] is DENIED, and Dubose's
Motion to Suppress Statements [Doc. 131] is GRANTED IN PART and
DENIED IN PART.
III. OBJECTIONS TO THE NOVEMBER 19TH R&R AS TO OBIS
     A.   Factual Background
     On January 9, 2018, a grand jury returned an indictment charging
Obie with five counts of sex trafficking [Doc. 13].       Following a
detention hearing, Obie was ordered detained pending trial [Doc. 251 .
On July 2, 2018, Obie's jury trial was set to begin September 10,

                                   2
2018 [Doc. 571.     On August 14, 2018, the Government filed the
Government's First Motion to Continue Trial [Doc. 681.      As part of
its explanation for requesting a continuance, the Government stated
that it intended to seek a superseding indictment the following week
"to add additional charges" [Id. at 21 .   As projected, the Government
obtained a First Superseding Indictment [Doc. 721 during the next
week, on August 21, 2018.   The First Superseding indictment removed
one of the five original sex trafficking counts against Obie; added
Dubose as a defendant in the case; and added witness tampering
charges against Obie and Dubose [Id.].      Then, on August 24, 2018,
Obie filed Defendant's Response to Government's First Motion to
Continue Trial [Doc. 781, in which he opposed the Government's
request for a lengthy continuance.' On September 19, 2018, this Court
denied the Government's First Motion to Continue Trial [Doc. 681 and
reset trial for October 16, 2018       [Doc. 95].     In an Order of
October 3, 2018, this Court reset trial again to October 29, 2018
[Doc. 112]   Then, on October 17, 2018, the Government filed a Second
Superseding Indictment [Doc. 139], which added one count of sex
trafficking against Obie.   On October 20, 2018, the Government filed
a Motion to Disqualify Obie's Defense Counsel [Doc. 146]. The motion
sought the disqualification of Richard Rice, arguing that his alleged
communications with a victim in Obie's case would render him an
improper "unsworn witness" at trial [Id.].




     1 As Obie points out in his Motion to Dismiss for Prosecutorial
Vindictiveness, his response to the Government's motion to continue;
made "no objection to continue the trial for a reasonable period of
time," but objected to the continuance sought as too lengthy [Doc. 78'
at 11.

                                  3
       Obie     filed     his        Motion       to   Dismiss     for      Prosecutorial
Vindictiveness [Doc. 173] on November 16, 2018.                        In it, Obie argues
that   all    charges -against         him    should     be     dismissed    because   the
Government "obtained the [superseding indictments] in order to punish
Mr. Obie for his exercise of his right to a jury trial and refusal to
consent to a continuance" [Id. at 111.                   Obie contends the facts of
the case give rise to a presumption of vindictiveness and "strongly
indicate actual vindictiveness" [Id.]                     Specifically, Obie states
that because the Government added new charges after he asserted his
right to a jury trial and opposed the Government's request to
continue trial--having known the factual basis for the new charges
well   before    seeking    superseding            indictments--the       "inexorabl[e]"
conclusion is that the Government's superseding indictments were
improperly      motivated       by    vindictiveness          [Id.].      Judge    Larkins'
November 19th R&R [Doc. 177] recommends denial of Obie's Motion to
Dismiss for Prosecutorial Vindictiveness [Doc. 173]. On November 26,
2018, this Court directed the parties to file any objections to the
November 19th R&R no later than November 28, 2018. Obie timely filed
Defendant Obie's Objections to the Report and Recommendation [Doc.
1771, which are now before the Court for its consideration.
       B.     Obie's Objections
       In his objections, Obie argues the November 19th R&R misapplied
United States v. Barner, 441 F.3d 1310 (11th Cir. 2006), leading to
an inaccurate conclusion that Obie's motion failed to justify a
presumption      of     vindictiveness        or       make    a   showing    of     actual
vindictiveness. Obie further contends the November 19th R&R erred in
refusing to at least hold a hearing on his motion or require the



                                              W
Government to respond to it to explain its conduct.                       The Court
addresses Obie's objections below.
     -Obie objects to the-November--19th R&R's finding that he failed
to justify a presumption of vindictiveness or demonstrate actual
vindictiveness. The November 19th R&R found that Obie failed to show
that   the   Government's     conduct     gave       rise   to   a   presumption   of
vindictiveness. Citing Barner, the R&R noted that " [i] n the pretrial
setting, there is no presumption of vindictiveness just because the
government supersedes an indictment--even multiple times--after a
defendant has exercised a legal right" [Doc. 177 at 5].                            The

November 19th R&R also found that Obie failed to establish actual
vindictiveness because he made no causal connection between his
exercise of a protected right and the Government's decisions to seek
superseding    indictments,        nor   did    he    present    any   evidence     of

vindictiveness in the Government's decision-making [Id. at 6].
       To   prevail on   a   claim of         prosecutorial      vindictiveness,     a

defendant must show either actual vindictiveness or circumstances
meriting a rebuttable presumption of vindictiveness.                     See, e,q.,

United States v. South, 295 Fed. Appx. 959, 967 (11th Cir. 2008)
(finding that, because the facts did not give rise to a presumption
of     vindictiveness,       the     defendant        "must      establish    actual

vindictiveness").    In this context, vindictiveness is "the desire to
punish a person for exercising his rights." United States v. Darner,
441 F.3d 1310, 1315 (11th Cir. 2006).
       A presumption of vindictiveness arises only where the factual
circumstances indicate a "reasonable likelihood of vindictiveness."
United States v. Goodwin, 457 U.S. 368, 373 (1982).                  Generally, if a

prosecutor has probable cause to believe a defendant committed a

                                          5
crime, courts may not interfere with the decision to prosecute.
Earner, 441 F.3d 1315 (citing United States v. Cole, 755 F.3d 748,
758 (11th Cir. 1985); United States v. Spence, 7-19 F.2d 358, 361
(11th Cir. 1983)).        However, if a prosecutor seeks a superseding
indictment out of vindictiveness, such conduct would violate due
process.     Barner, 441 F.3d 1315 (citing Spence, 719 F.2d at 361).
"While a prosecutor's decision to seek heightened charges after a
successful post-trial appeal is enough to invoke a presumption of
vindictiveness, proof of a prosecutorial decision to increase charges
after a defendant has exercised a legal right does not alone give
rise to a presumption in the pretrial context."                    Id. at 1316
(internal     quotation    marks   and   citation     omitted;     emphasis    in
original).     Although it may be possible for the facts of a case to
give rise to a presumption of vindictiveness in a pretrial setting,
those facts would need to be compelling enough to create the required
"realistic likelihood of vindictiveness."         See id. at 1318; see also
South, 295 Fed. Appx. at 967 n.4.
     Where there is no justified presumption of vindictiveness, a
defendant may nonetheless succeed in his claim for prosecutorial
vindictiveness if he makes a showing of actual vindictiveness.                 As
the November 19th R&R notes, "[t]o establish actual vindictiveness,
a defendant must prove that: (1) the prosecutor wanted to punish the
defendant     for   exercising     his   rights   (animus);      and   (2)    the
prosecutor's    animus    caused   the   prosecutor   to   bring    charges    of
increased severity (causation)."          United States v. Brown, 862 F.
Supp. 2d 1276, 1290 (N.D. Ala. 2012), aff'd, 516 Fed. Appx. 872 (11th
Cir. 2013).
       First, the circumstances presented by Obie do not give rise to
a presumption of vindictiveness.         Obie argued in his motion that the
Government     sought    superseding -indictments      to   punish   him    for
exercising his rights to a jury trial and to refuse to consent to a
continuance.      It is true that the Government sought superseding
indictments after Obie exercised his right to a jury trial. However,
as previously stated, proof that a prosecutor sought increased
charges after a defendant exercised a protected right is not in
itself enough to create a presumption of vindictiveness in the
pretrial context.       Darner, 441 F.3d at 1316.
       Further,   assuming      Obie's   opposition   to    the   Government's
requested continuance qualifies as exercising a protected right, the
Government had already obtained its First Superseding Indictment
before Obie filed his response in opposition to the Government's
continuance request.          Thus, Obie's opposition to the continuance
could not have motivated the First Superseding Indictment.                 These
facts are inadequate to give rise to a presumption of vindictiveness.
Although the Court agrees with Obie that it may be possible for a
presumption to be justified in the pretrial context,' the facts of
this   case    simply    do    not   create   a   "realistic   likelihood    of
vindictiveness."



     2  Obie states in his objections that Darner does not go so far
as to preclude the possibility of a presumption of vindictiveness
arising in the pretrial context.       The Court agrees.    However,
contrary to what Obie suggests, this was the November 19th R&R's
finding as well; it clearly stated that the Court in Darner "did not
absolutely foreclose the possibility that in the pretrial context, a
presumption of vindictiveness could arise" [Doc. 177 at 6, n.2].
Thus, to the extent Obie suggested the November 19th R&R misstated
the law as set forth in Darner, he is incorrect.

                                         7
     Second, Obie has not made a showing of actual vindictiveness.
The Court agrees with the November 19th R&R that Obie failed to
demonstrate    any   causal   connection    between   the   Government's
superseding indictments and his exercise of protected rights.             As
previously mentioned, the Government's First Superseding Indictment
could not have been motivated by Obie's opposition to its continuance
request, as the indictment preceded Obie's opposition. Further, Obie
presents no evidence in his motion or objections otherwise connecting
the Government's decisions to seek superseding indictments to the
exercise of his rights.
     The Court also agrees with the November 19th R&R that the other
facts to which Obie points in his motion--namely, the Government
seeking disqualification of Obie's counsel; comments to Dubose by a
case agent expressing disapproval of her choice of counsel; and the
Government's conversation with victim H.T. without her lawyer's
consent--do   not indicate    any vindictiveness by the        Government.
First,    as the November R&R states, the       Government's    motion to
disqualify Obie's counsel     was not frivolous nor was there any
indication it was filed in bad faith.      Second, whether a case agent
disapproved of Dubose's choice of counsel has no bearing on whether
the Government acted out of vindictiveness against Obie. The same is
true regarding the Government's alleged conversation with victim H.T.
without   her attorney's consent.       None   of these things     make    a
vindictive motive by the Government more likely.      Thus, because Obie
has failed to establish any causal connection between his exercised
rights and the Government's conduct, and has not brought forth any
evidence tending to show a vindictive animus on the Government's
behalf, he fails to make a showing of actual vindictiveness.

                                   EM
      Obie also objects to the November 19th R&R's refusal to hold an
evidentiary hearing regarding his motion or require the Government to
respond to his motion.        He argues that, by refusinga hearing here,
the November 19th R&R does not follow "the full holding" of Barner
[Doc. 194 at 21     This is incorrect.           Nothing in Barner suggests that
a   hearing   is   required    when    a       defendant    brings   a   motion   for
prosecutorial vindictiveness.          The Court agrees with the November
19th R&R that a hearing or Government response is unnecessary here.
Because Obie's motion fails to set forth evidence tending to support
vindictiveness by the Government, a hearing is not merited.                 For the
above reasons, Obie's objections to the                    November 19th R&R      are
OVERRULED and the Final Report and Recommendation [Doc. 177] as to
Obie is ADOPTED IN FULL.
IV.   CONCLUSION
      In sum, Judge Larkins' Non-Final Report and Recommendation [Doc.
170] as to Defendant Monique Dubose is ADOPTED IN FULL.                    Further,
Defendant Obie's Objections to the Report and Recommendation [Doc.
1941 are OVERRULED and the Final Report and Recommendation [Doc. 1771
as to Defendant Quintavious Obie is ADOPTED IN FULL.


      SO ORDERED this    6      day of December, 2018.



                                      ('P,
                                      ORINDA D. EVANS
                                      UNITED STATES DISTRICT JUDGE




                                           L
